Grice, Justice,
dissenting. Since the ratification of the amendment to the constitution dealt with in the majority opinion, there are two ways in which the judges of the superior courts may have an increase in the salary of $5,000 now paid to them by the State. One of these methods arises by virtue of that amendment of paragraph 1 of section 13 of article 6, which fixes, among other salaries, the amount which shall be paid out of the treasury of the State to the judges of the superior courts as salaries. The amendment provides that the commissioners may, from the county treasury, supplement the salary of the judge up to an amount therein stated. There is nothing in paragraph 1 of section 13 of article 6, nor in the amendment which declares that there shall be no change in the amount of such salary during the term of the judges then in commission. An entirely different paragraph, to wit, paragraph 2 of the same section and the same article (Code, § 2-4002), declares, among other things, that “The General Assembly may, at any time, by a two-thirds vote of each branch, prescribe other and-different salaries for any or all of the above officers, but no such change shall affect the officers then in commission.” This is the only place in the constitution where it limits the right to make a change in the salary of a judge which shall affect the officers then in commission, and the inhibition against any such- change which shall affect the officers then in commission relates to such change as shall be made by the General Assembly by a two-thirds vote of each branch, and does not limit or qualify the right of the county commissioners in the exercise of the power given them in the amendment to an entirely different paragraph of the constitution. Since the constitutional prohibition against making any change in the salary of a judge, so as to affect the officers then in commission, relates only to such salary other than the one named in paragraph 1 as may, under paragraph 2, be made by virtue of the authority given to the General Assembly by a two-thirds .vote of each branch, and since there is no such limitation in the amendment now under consideration, it was within the power of the county commissioners to change, during his term of office, the amount of the supplemental salary paid to the defendant in error from the county treasury. Such supplemental salary was not one prescribed by the General Assembly by a two-thirds vote of each branch under paragraph 2 of section 13 of article 6 of the con*85stitution. It is only as to the fixed salary paid out of the State treasury under the paragraph providing that “The General Assembly may, at any time, by a two-thirds vote of each branch, prescribe other and different salaries,” etc., to which the clause in paragraph 2, to wit, “but no such change shall affect the officers then in commission,” applies.